NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0723n.06
                            Filed: August 18, 2005

                                            No. 04-6095

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


GERALD E. THOMPSON,                  )
                                     )
                Plaintiff-Appellant, )                 ON APPEAL FROM THE UNITED
                                     )                 STATES DISTRICT COURT FOR THE
v.                                   )                 WESTERN DISTRICT OF TENNESSEE
                                     )
SMITH & NEPHEW, INC.,                )                 MEMORANDUM OPINION
                                     )
                Defendant-Appellee. )


Before: BATCHELDER, GIBBONS and McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff-appellant Gerald E. Thompson appeals from the summary

judgment order of the district court, awarding judgment to defendant-appellee Smith & Nephew, Inc.

Thompson had brought claims against his former employer under federal and state law, alleging that

his discharge from employment was motivated by race discrimination. The district court ruled as

a matter of law that the claims were barred by the release signed by Thompson on the last day of his

employment, despite his having appended the words “with reservations” to his signature.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in granting summary judgment to Smith & Nephew.

       Because we conclude that the reasoning which supports award of judgment to Smith &

Nephew has been correctly articulated by the district court, issuance of a detailed written opinion

by this court would be duplicative and serve no useful purpose.
      Accordingly, the judgment of the district court is, upon the reasoning employed in its opinion

dated August 12, 2004, hereby AFFIRMED.




                                                2